      Case 3:20-cv-00822-LEK-ML Document 44-10 Filed 01/04/21 Page 1 of 2




                              CERTIFICATE OF SERVICE

       The undersigned certifies that on the 4th day of January, 2021, true and correct copies of

Plaintiffs’ Response to Pro Se Affidavits Denying Effective Service were served upon Counsel of

Record via the Court’s CM/ECF system, pursuant to FRCP 5(b)(3) and L.R. 5.1.1 (General Order

22 § 5.2). On the 5th day of January 2021, the same were served by certified mail and by email to

Masai Andrews and Aviva Friedman, who are leaders of Progressive Leaders of Tomorrow

(“PLOT”), in accordance with L.R. 7.1(b)(1). In addition, Plaintiffs served true and correct copies

of Klinghoffer v. S.N.C. Achille Lauro Ed Altri-Gestione Motonave Achille Lauro in

Amministrazione Straordinaria, 739 F. Supp. 854 (S.D.N.Y. 1990) and Estate of Ungar ex rel.

Strachman                       v.                     Palestinian                      Authority,

153 F. Supp. 2d 90 (D.R.I. 2001) on Andrews and Friedman.

       The undersigned also certifies that on the 5th day of January, 2021, true and correct copies

of the above-mentioned documents were served via email and Facebook to PLOT.

Counsel of Record:

John F. Moore
Office of the Attorney General – Albany
State of New York
The Capitol
Albany, NY 12224
John.moore@ag.ny.gov

Peter A. Orville
Orville & McDonald Law, P.C.
30 Riverside Drive
Binghamton, NY 13905
peteropc@gmail.com

Thomas A. Saitta
Aswad, Ingraham Law Firm
46 Front Street
    Case 3:20-cv-00822-LEK-ML Document 44-10 Filed 01/04/21 Page 2 of 2




Binghamton, NY 13905
Tom.saitta@ailaw.com

PLOT:

PLOT Website
Binghamton.plot@gmail.com
PLOT Facebook
https://www.facebook.com/BingPLOT/

Aviva Friedman
68 Pine Street
Binghamton, NY 13901
afriedman@cityofbinghamton.com

Masai Andrews
109 Pierce Ave, Apt 1
Endicott, NY 13760-3114
Masai.x.andrew@opwdd.ny.gov



                                        Respectfully submitted,

                                         /s/ Andrew C. Hruska
                                        Andrew C. Hruska
                                        King & Spalding LLP
                                        1185 Avenue of the Americas
                                        New York, NY 10036
                                        (212) 556-2100
                                        ahruska@kslaw.com
                                        Attorney for Plaintiffs
